 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
          JOHN DOE #1 and JOHN DOE #2,              Case No. 17-cv-1581-BAS-WVG
11
                                    Plaintiffs,     ORDER DENYING
12                                                  DEFENDANT’S EX PARTE
                                                    MOTION TO HAVE
13             v.                                   PLAINTIFFS’ MOTION FOR
                                                    SUMMARY JUDGMENT TAKEN
14        CITY OF SAN DIEGO et al.,                 OFF CALENDAR
15                                Defendants.       [ECF No. 25]
16
17
18           Plaintiffs John Doe #1 and John Doe #2 have filed a motion for partial
19   summary judgment. (ECF No. 24.) Plaintiffs seek summary judgment on the first
20   claim in their complaint: their state law preemption claim. Defendant City of San
21   Diego filed an ex parte motion requesting the Court take Plaintiffs’ motion for
22   summary judgment (“MSJ”) off calendar.          (“Ex Parte Mot.,” ECF No. 25.)
23   Defendant argues that pending legislation, State Bill 145 or SB145, will render
24   Plaintiffs’ MSJ moot. Plaintiffs oppose the ex parte motion. (“Opp’n,” ECF No.
25   26.) For the foregoing reasons, the Court DENIES Defendant’s Ex Parte Motion.
26   I.      BACKGROUND
27           Plaintiffs John Doe #1 and John Doe #2 are two California residents who are
28   required to register as sex offenders (“Registrants”) pursuant to California Penal

                                              –1–
 1   Code Section 290, et seq. (ECF No. 1, ¶ 6–7.) John Doe #1 resides in the City of
 2   San Diego and John Doe #2 intends to establish a new lawful permanent or temporary
 3   residence in the City of San Diego. (Id.) Therefore, John Doe #1 alleges he is subject
 4   to San Diego Municipal Code, Chapter 5, Article 8, Division 6, Sections 58.0601–
 5   58.0607 (the “Ordinance”). (Id.) John Doe #2 alleges the Ordinance precludes him
 6   from establishing a residence in the City of San Diego. (Id.) Plaintiffs challenge the
 7   constitutionality of the Ordinance on two grounds. As relevant here, Plaintiffs’ MSJ
 8   argues preemption—that “California state law preempts local governments from
 9   imposing residency restrictions on Registrants who are not serving terms of parole.”
10   (ECF No. 24-1, at 1.) Specifically, California Penal Code section 3003.5 restricts
11   Registrants released on parole from residing with other Registrants in a single family
12   dwelling and makes it unlawful “for any person for whom registration is required
13   pursuant to [California Penal Code] Section 290 to reside within 2000 feet of any
14   public or private school, or park where children regularly gather.” Subsection (c)
15   provides that “nothing in this section shall prohibit municipal jurisdictions from
16   enacting local ordinances that further restrict the residency of any person for whom
17   registration is required pursuant to Section 290.” Cal. Penal Code § 3003.5(c).
18         The Ordinance mandates additional residency restrictions for Registrants in
19   the City of San Diego. Plaintiffs argue Penal Code section 3003.5(c) provides that
20   while municipalities can adopt stricter laws, like the Ordinance, the laws may apply
21   only to parolees. Defendant disagrees and states that if pending legislation SB145 is
22   passed, it “would make it clear that the right to adopt stricter legislation found in
23   3003.5(c) applies not only to parolees but to ‘anyone convicted of an offense
24   requiring registration pursuant to Penal Code section 290.’” (Ex Parte Mot. at 2.)
25   Thus Defendant asks the Court to defer ruling on Plaintifs’ MSJ while SB145 is
26   considered.
27   ///
28

                                              –2–
 1      II.      DISCUSSION
 2            Defendant asks the Court to defer ruling on Plaintiffs’ MSJ, which is the same
 3   as asking the Court to stay the Motion.
 4            The Court has inherent power to control its docket, including the discretion to
 5   stay proceedings or parts of proceedings. See Landis v. N. Am. Co., 299 U.S. 248,
 6   254–55 (1936). The determination of whether to stay proceedings is best determined
 7   by weighing the competing interests of the parties and of the Court. Id.
 8            “Among those competing interests are the possible damage which may
 9            result from the granting of a stay, the hardship or inequity which a party
              may suffer in being required to go forward, and the orderly course of
10            justice measured in terms of the simplifying or complicating of issues,
11            proof, and questions of law which could be expected to result from a
              stay.”
12
13   Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (citing Landis, 299
14   U.S. at 268).
15            As it stands now, Plaintiffs’ MSJ contests current legislation. This legislation
16   may or may not change in the future. The issue therefore is whether the Court should
17   stay or defer ruling on Plaintiffs’ MSJ while SB145 is considered. The problem with
18   doing so is that the stay would be indefinite, as no party can point to a set date on
19   which the fate of SB145 will be determined. See Yong v. I.N.S., 208 F.3d 1116, 1119
20   (9th Cir. 2000) (“If a stay is especially long or its term is indefinite, we require a
21   greater showing to justify it.”). Defendant estimates SB145 will “be on the floor later
22   this month” but of course, this could be delayed, and further, the date of the bill’s
23   passage or rejection cannot be determined. Plaintiff argues that even if SB145
24   proceeds forward, and even if the Governor signs SB145 into law after it is passed,
25   the law would not take effect until January 1, 2020. (Opp’n at 2.) Indeed, whether
26   the bill will be passed, whether any changes will be made to it, and exactly when all
27   of this will occur is speculative.
28            As the reasoning behind its request, Defendant argues if the Court defers ruling

                                                 –3–
 1   on the MSJ, this could “mitigate costs to the parties.” (Ex Parte Mot. at 3.) The
 2   Court agrees it is a burden on Defendant, or on any party in a lawsuit, to prepare a
 3   responsive brief to an MSJ. Defendant argues it will be burdened by responding to
 4   Plaintiffs’ MSJ which it believes will soon be mooted. But beyond the hardship in
 5   preparing a brief, Defendant will not be prejudiced if the Court denies the present ex
 6   parte motion. See Mendez v. Optio Sols., LLC, 239 F. Supp. 3d 1229, 1234 (S.D.
 7   Cal. 2017) (denying stay where the only hardship identified by the defendant was the
 8   possibility the parties may engage in unnecessary discovery and/or motion practice).
 9   On the other hand, Plaintiffs face potential prejudice if the Court grants the present
10   ex parte motion. If the Court defers ruling on the MSJ, and then SB145 is not adopted
11   or is adopted differently than Defendant anticipates, Plaintiffs will be prejudiced by
12   the unnecessary delay. This speculative prejudice, on both sides, does not weigh in
13   favor of a stay. The Court also notes that Plaintiffs filed their MSJ prior to the
14   scheduled Early Neutral Evaluation (“ENE”) conference. Plaintiffs state they hope
15   the Court could resolve the issue in their MSJ before the ENE so that the parties will
16   know whether the issues in the case have been narrowed by the time they sit down
17   with the magistrate judge to discuss the case. (Opp’n at 1.) The Court agrees that
18   leaving this issue hanging in limbo would likely make the settlement discussions at
19   the ENE less productive.
20          After considering the competing interests, the Court finds the equities do not
21   support staying or deferring ruling on Plaintiffs’ MSJ.
22       III.   CONCLUSION
23          For the foregoing reasons, the Court DENIES Defendant’s ex parte motion.
24   (ECF No. 25.) Plaintiffs’ MSJ remains on calendar. 1 However, going forward, the
25
     1
26    This case was recently transferred from Judge Moskowitz to this Court. Like the rules of Judge
     Moskowitz’s chambers, this Court’s chambers rules provide that the hearing date on a motion does
27   not indicate a date when appearances are necessary; rather, it sets a briefing schedule for the motion.
     Therefore, the date of August 9, 2019 on Plaintiffs’ MSJ only sets the briefing schedule for the
28
     Motion and the Court will set oral argument if it deems necessary.

                                                      –4–
 1   Parties SHALL alert the Court through a short joint motion as to any passage,
 2   relevant changes made to, or rejection of SB145.
 3         IT IS SO ORDERED.
 4   DATED: July 12, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            –5–
